DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The arguments and amendments filed 11/15/2021 have been received and fully considered.  Claims 1-11, 13-21 and 24-26 are pending.  Claims 12 and 22-23 are cancelled.  Claims 24-26 are new.  Claims 1-11, 13-21 and 24-26 are now under consideration.

Response to Arguments
Regarding applicant’s argument that Macadam fails to disclose a separate clean section and a separate concentrated section the examiner notes that Macadam teaches using only clean water within the drum boiler of Macadam and therefore the only water that goes to the superheater is clean water and similar to Barker the concentrated steam is removed and therefore even if there is no separated sections it would still be obvious to one having ordinary skill in the art would know not to pass the concentrated evaporator steam to the superheater of Barker since it could affect the heat exchanger tubes.
Regarding applicant’s argument that the attemperator of Macadam doesn’t “inject” and doesn’t use the concentrated steam as claimed the examiner notes that 
Regarding applicant’s argument that the references don’t disclose the superheater replacing tubes within the boiler, the examiner notes that although in Macadam tubes aren’t “replaced” it appears in Barker they might be since there is no other room for the tubes to be placed, furthermore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barker to replace boiler tubes since there would otherwise be no room to retrofit an existing boiler with existing boiler tube walls etc.

Claim Objections
Claim 3 recites “upper stream drum” in lines 2 and 3 it should be -upper steam drum-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18, 20-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US PG Pub. No. 2017/0130953) in view of Macadam (US PG Pub. No. 2014/0305645).
Barker teaches a boiler (10) comprising: an upper steam drum (14) having an internal divider (304) which divides the upper steam drum into a clean section (301) and a concentrated section (303); a lower drum (20) having an internal divider (see figure 4) which divides the lower drum into a clean section (202, 204 and 206) and a concentrated section (208); clean downcomers (12) connecting the clean section of the upper steam drum (see figures 2-4 and 6) to the clean section of the lower drum; concentrated downcomers (13) connecting the concentrated section of the upper steam drum to the concentrated section of the lower drum (see figures 2-4 and 6); steam-water tubes (32-34) connected to convey a steam-water mixture from the lower drum into the upper steam drum.
	Barker fails to disclose a superheater having an input terminal connected to receive steam from the clean section of the upper steam drum. 
	Macadam teaches a SAGD boiler similar to Barker including retrofitting a boiler with a superheater (440) having an input terminal (427) connected to receive steam from the clean section of the upper steam drum (see paragraphs 39-40 where clean steam from the upper drum is sent to the superheater).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barker with the teachings of Macadam to include a superheater in order to enhance the boiler system (see at least paragraphs 40-41 of Macadam).

Regarding claim 2:


Regarding claim 3:
	Barker modified above teaches wherein an attemperator connected with the concentrated section of the upper steam drum to receive concentrated steam from the concentrated section of the upper steam drum (as modified above the concentrated stream from the boiler would be connected to the outlet of the superheater) the attemperator further connected with an output terminal of the superheater (see note above) and configured to inject the received concentrated steam into superheated flow output from the output terminal of the superheater (see figure 4 of Macadam as modified above where the drum boiler blowdown/concentrated stream is sent to be mixed/attemperated with superheated steam when combined with Barker this stream would come from the dirty section to be used as the “blowdown” attemperator water). 

Regarding claim 4:
	Barker modified above teaches the boiler includes a furnace section (16) and a boiler section (section where 32-34 are located, see figure 6) defining a 
	Barker modified above fails to specifically disclose the superheater being disposed in the boiler section in the embodiment used above from Macadam however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the superheater be located in the boiler since it is an art equivalent well known throughout the art to be interchangeable (as seen from the embodiments of Macadam figures 1 and 4, where in figure 1 the superheater is in the boiler, being an art equivalent of the embodiment of the superheater in figure 4 as used above). 

Regarding claim 5:
	Barker modified above teaches the boiler includes a furnace section and a boiler section defining a heated gas flow path along which heated gas passes through the furnace section and then through the boiler section (see claim 4 addressed above) the steam-water tubes are arranged into a plurality of banks of tubes in the boiler section with the banks spaced apart along the heated gas flow path (see figure 6).
	Barker modified above fails to specifically disclose the superheater replaces at least the inner tubes of a bank in the boiler section, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the 

Regarding claim 6:
	Barker modified above teaches the boiler includes a furnace section (16) and a boiler section (Section of 32-34) defining a heated gas flow path along which heated gas passes through the furnace section and then through the boiler section (see figure 6)
	Barker modified above fails to specifically disclose the superheater being disposed in the furnace section in the embodiment used above from Macadam however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the superheater be located in the furnace since it is an art equivalent well known throughout the art to be interchangeable (as seen from the embodiments of Macadam figures 2 and 4, where in figure 1 the superheater is in the section before the boiler or a “furnace” section, being an art equivalent of the embodiment of the superheater in figure 4 as used above).

Regarding claim 7:	Barker modified above teaches the boiler includes a furnace section (16) and a boiler section (section of 32-34) defining a heated gas flow path along 

Regarding claim 9:	Barker modified above teaches the superheater does not have an input terminal connected with the lower drum (see figure 4 of Macadam where the only input terminal is the upper drum of the boiler). 

Regarding claim 10:
	Barker modified above teaches an intermediate drum (21); wherein the steam-water tubes connect the lower drum with the intermediate drum and the intermediate drum is connected with the upper steam drum by risers whereby the steam-water tubes are connected to convey a steam-water mixture from the lower drum into the upper steam drum via the intermediate drum (See figures 2-4); wherein the superheater does not have an input terminal connected with the intermediate drum (see figure 4 of Macadam where the only input terminal is the upper drum of the boiler). 

Regarding claim 11:
	Barker modified above teaches a boiler comprising: an upper steam drum (14) that includes an internal divider which divides the upper steam drum into a clean section and a concentrated section (see claim 1 above); a lower drum (20); downcomers (12 and 13) connecting the upper steam drum to the lower drum; steam-water tubes (32-34) connecting the lower drum with an intermediate drum (21) connected with the upper steam drum by risers; and a superheater (440 of Macadam) having an input terminal connected to receive steam from the clean section of the upper steam drum. 

Regarding claim 12:
	See claim 1 addressed above. 

Regarding claims 13-18:
	See claim 2-7 addressed above. 

Regarding claims 20-21:
	See claims 9-10 addressed above.

Regarding claim 24:
	Barker modified above teaches the upper steam drum, the intermediate drum and the lower drum are vertically aligned with each other (see figure 3B of 

Regarding claim 25:
	Barker modified above teaches a boiler comprising: an upper steam drum having an internal divider which divides the upper steam drum into a clean section and a concentrated section; a clean lower drum; a concentrated lower drum clean downcomers connecting the clean section of the upper steam drum to the clean lower drum; concentrated downcomers connecting the concentrated section of the upper steam drum to the concentrated lower drum: steam-water tubes connected to convey a steam-water mixture from the clean lower drum to the clean section of the upper steam drum and to convey a steam-water mixture from the concentrated lower drum to the clean section of the upper steam drum: and a superheater having an input terminal connected to receive steam from the clean section of the upper steam drum (see claims above), the superheater being interspersed among the steam-water tubes (see claim 5 modified above where the superheater can replace some boiler tubes and therefore be interspersed with the other boiler tubes).

Regarding claim 26:
	Barker modified above teaches further comprising: a clean intermediate drum: and a concentrated intermediate drum (see Barker where there is clean .

	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Macadam as applied to claims 7 and 18 above respectively, and further in view of Costanzo et al (US PG Pub. No. 2014/0262257).
Regarding claims 8 and 19:
	Barker modified above teaches the sealed conduit defined by the superheater module housing.
	Barker fails to teach the superheater housing connects the outlet with an economizer.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barker with the teachings of Costanzo to include an economizer in order to utilize the extra heat of the boiler within the extra housing from the superheater.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762